DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-6, 12, 24, 36, (48-52 & 59 are withdrawn), 77-80, 82 and 85 are pending and presented for examination. Claims 1, 3-6, 80 and 82 were amended and claim 85 was newly added via the instant amendment dated 3 August 2021.

Response to Arguments
Applicant’s remarks dated 3 August 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 9 and 84 under 35 U.S.C. 112(b) is WITHDRAWN as the claims were cancelled.
The rejection of claims 1, 36, 77 and 81 under 35 U.S.C. 102(a)(1) over Hung is WITHDRAWN as it now recites the subject matter of claim 2 for claim 1 and claim 81 was cancelled. As is the dependent rejection of claim 24 under 35 U.S.C. 103 over Hung in view of Kita as the base rejection was withdrawn.

The rejection of claims 83 and 84 under 35 U.S.C. 102(a)(1) over Hou is WITHDRAWN as the claims were cancelled.



Claim Rejections - 35 USC § 102

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and study of carbon-based nanocomposites with Co-Sn nanoparticles for electrode materials” to Milanova et al. (hereinafter, “Milanova at __”).
Regarding claims 3 and 4, Milanova discloses a process for modifying graphitic carbon (forming a nanocomposite, Milanova at “Abstract”) comprising:
Reacting a fluorinating agent with at least part of the graphitic carbon (as fluorinated graphite is utilized this step is considered to be met inherently, Milanova at 290 L col); and
Reacting the fluorinated graphite with Co-Sn via cobalt and tin chloride (Milvano at 290 R col).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “X-Ray Photoelectron Study of Fluorinated Graphite Intercalation Compounds” to Asanov et al. (hereinafter, “Asanov at __”).
Regarding claim 3, Asanov discloses a process for modifying graphitic carbon (intercalating, Asanov at “Abstract”) comprising:
Reacting a fluorinating agnet with at least part of the graphitic carbon (Asanov at 928);
Reacting the fluorinated graphite with germanium chloride (Id.).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Thermal Decomposition of Fluorinated Graphite Intercalated by Germanium Tetrachloride" to Peasonen et al. (hereinafter, “Peasonen at __”).
Regarding claim 3, Peasonen discloses a process for modifying (intercalating) graphitic carbon (Peasonen at “Abstract”) comprising:

Reacting the fluorinated graphite with germanium chloride (Peasonen at 126).

Allowable Subject Matter
Claims 1, 5, 6, 12, 24, 36, 77-80, 82 and 85 are allowed.
As to claim 1, the claim now recites allowable subject matter from previously allowable (but objected to) claim 2.
As to claim 5 and 6, these claims are allowable as they were both re-written in independent form.
As to claim 78, 79, 80 and 82 are allowable for reasons already of record.
Claim 85 is re-written claim 12 and is allowable for reasons already of record.

Conclusion
Claims 3 and 4 are finally rejected. Claims 1, 5, 6, 12, 24, 36, 59, 77-80, 82 and 85 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796